DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-19 of U.S. Application 15/868241 filed on January 11, 2018 have been examined. 
Allowable Subject Matter
Claims 1, 11, and 19 are allowed over the prior art of record.
The closest prior art of record is Maertens et al., US 20050241285 A1, Jung et al., US 20140338298 A1, Butts et al., US 20160078611 A1, and Hoskinson et al., US 8469784 B1, hereinafter referred to as Maertens, Jung, Butts, and Hoskinson, respectively.
The following is an examiner’s statement of reasons for allowance:

Maertens discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop. 
Jung discloses automatically controlling propulsive speed of a harvesting machine based on part on an expected rate of crop, wherein the expected rate of crop is based on detecting crops not yet harvested. 
Butts discloses optimizing harvester control in part based on determining crop condition data reflective of crop quality. 
Hoskinson discloses optimizing harvester control in part based on workload of a drive engine.

As to claims 1, 11, and 19, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A system for automatic control of a propulsive speed of a harvesting machine, the system comprising:
a throughput sensor to obtain data pertaining to an area, the data for determining an expected rate of crop harvested by the harvesting machine based on crop of the area yet to be harvested by the harvesting machine;
a conversion processor configured to:
calculate a sequence of expected positions of the harvesting machine; and
determine, using the expected rate of crop harvested, a predicted rate of crop harvested by the harvesting machine at the sequence of expected positions of the harvesting machine; and
a speed control processor configured to:
receive data relating to the predicted rate of crop harvested at the sequence of expected positions; and
utilize a cost function that assigns costs to machine states of the harvesting machine, the cost function to be utilized to calculate the costs based on:
(i) an achieved quality of the crop harvested,
(ii) a workload of a drive engine of the harvesting machine, and
(iii) the predicted rate of crop harvested; and
generate at least one timewise successive sequence of speed commands for setting the propulsive speed of the harvesting machine for at least two different upcoming times based on the costs associated with the cost function; and
an actuator configured to adjust the propulsive speed of the harvesting machine based on the at least one timewise successive sequence.

A method for controlling a propulsive speed of a harvesting machine, the method comprising:
determining, based on sensor data pertaining to an area, a predicted rate of crop to be harvested by the harvesting machine at a sequence of expected positions of the harvesting machine;
assigning, via a cost function, costs to machine states of the harvesting machine,
the costs calculated based on:
(i) an achieved quality of the crop harvested,
(ii) a workload of a drive engine of the harvesting machine, and
(iii) the predicted rate of crop harvested by the harvesting machine;
generating, upon assigning the costs, at least one timewise successive sequence of speed commands for setting the propulsive speed of the harvesting machine for at least two different upcoming times based on the costs associated with the cost function; and
adjusting the propulsive speed of the harvesting machine based on the at least one timewise successive sequence of speed commands.

A harvesting machine comprising:
a drive for powering the harvesting machine;
a throughput sensor to obtain data pertaining to an area, the data for determining, at a first time, an expected rate of crop harvested by the harvesting machine based on crop to be harvested by the harvesting machine at a second time, the second time later than the first time;
a conversion processor configured to:
calculate a sequence of expected positions of the harvesting machine, and
determine, based on the expected rate of crop harvested, a predicted rate of crop harvested by the harvesting machine at the sequence of expected positions of the harvesting machine;
a speed control processor configured to:
receive data relating to the predicted rate of crop harvested at the sequence of expected positions,
utilize a cost function that assigns costs to machine states of the harvesting machine, the cost function to be utilized to calculate the costs based on:
(i) an achieved quality of the crop harvested, 
(ii) a workload of a drive engine, and
(iii) the predicted rate of crop harvested, and
generate, based on the calculated costs associated with the cost function, at least one timewise successive sequence of speed commands for setting a propulsive speed of the harvesting machine for at least two different upcoming times; and
an actuator configured to adjust the propulsive speed of the harvesting machine based on the at least one timewise successive sequence.

Claims 2-10, and 20-25 depend from claim 1, and claims 12-18 depend from claim 11, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668